Exhibit 10.7(f)

FIFTH LEASE AMENDMENT

Between:

KENT CENTRAL, L.L.C.

and:

TULLY’S COFFEE CORPORATION

This Fifth Lease Amendment (this “Amendment”) is dated November 1, 2002, and is
attached to and made a part of that certain Lease dated August 16, 1999, as
amended by that certain First Lease Amendment dated December 17, 1999, that
certain Second Lease Amendment dated June 6, 2000, that certain Third Lease
Amendment dated November 7, 2000, and that certain Fourth Lease Amendment dated
February 21, 2001 (collectively called the “Lease”) by and between Kent Central,
L.L.C., a Washington limited liability company (“Lessor”) and Tully’s Coffee
Corporation, a Washington corporation (“Lessee”) covering premises located at
3100 Airport Way South, in Seattle, Washington (the “Premises”). The Premises
are more particularly described in the Lease.

The terms used herein shall have the same definitions as set forth in the Lease.

In consideration of Lessor’s and Lessee’s agreement to substitute a Promissory
Note for reimbursement of certain costs referred to in the Fourth Lease
Amendment, together with the mutual covenants and promises contained in this
Fifth Lease Amendment and the Lease, Lessor and Lessee agree as follows:

1.

Section 3, “Rent”: Effective on November 1, 2002, the Base Rent as provided in
Section 3 of the Lease and as modified in the First Lease Amendment, the Second
Lease Amendment and the Fourth Lease Amendment is hereby further modified to the
following:

 

Months:

  

Base Rent:

November 1, 2002 through May 14, 2005

   $51,033 per month

May 15, 2005 through May 14, 2010

   $58,688 per month

2.

Section 2, “Term”: In the event Lessor desires to terminate this Lease, the Term
of this Lease shall terminate on the termination date which Lessor gives in a
written notice to Lessee; provided, however, that such termination date shall be
no sooner than 150 days after the date Lessee receives, or is deemed to have
received under this Lease, the written notice of termination from Lessor. The
terms and conditions of this Item 2 shall supercede the terms and conditions of
that certain letter agreement dated March 19, 2002 between Lessor and Lessee.

 

1



--------------------------------------------------------------------------------

Except as herein amended, all other terms and conditions of the Lease remain
unchanged and in full force and effect.

 

LESSOR:

 

KENT CENTRAL, L.L.C.

 

LESSEE:

 

TULLY’S COFFEE CORPORATION

By:

  

/s/ LARRY R. BENAROYA

  By:  

/s/ ANTHONY J. GIOIA

Name:

   Larry R. Benaroya   Name:   Anthony J. Gioia

Title:

   Manager   Title:   President, CEO

 

2



--------------------------------------------------------------------------------

STATE OF WASHINGTON

   )       )    ss.

COUNTY OF KING

   )   

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this 1st day of November, 2002, before me personally appeared Larry R.
Benaroya, to me known to be the Manager of KENT CENTRAL, L.L.C., the limited
liability company that executed the within and foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said limited liability company, for the uses and purposes therein mentioned, and
on oath stated that he was authorized to execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

  

/s/MICHELE J. POTMESIL

  

Notary Public in and for the State of Washington,

residing at Shoreline

My commission expires: 12-1-03

Michele J. Potmesil [Type or Print Notary Name]

(Use This Space for Notarial Seal Stamp)

  

 

3



--------------------------------------------------------------------------------

STATE OF WASHINGTON

   )       )    ss.

COUNTY OF KING

   )   

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this 1st day of November, 2002, before me personally appeared Anthony J.
Gioia, to me known to be the President, CEO of TULLY’S COFFEE CORPORATION, the
corporation that executed the within and foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he/she was authorized to execute said instrument and that the seal affixed,
if any, is the corporate seal of said corporation.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

  

/s/ KATHERINE M. HASZ

  

Notary Public in and for the State of Washington,

residing at Mt. Vernon, WA

My commission expires: 1-15-06

Katherine M. Hasz

[Type or Print Notary Name]

(Use This Space for Notarial Seal Stamp)

  

 

4